 POTTER'S CHALET DRUGPotter's Drug Enterprises, Inc., d/b/a Potter's ChaletDrug and Potter's Westpark Drug and Retail StoreEmployees Local Union No. 631, Retail ClerksInternational Association, AFL-CIO. Case 19-CA-8856October 18, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn June 22, 1977, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedcross-exceptions and a brief which, in relevant part,supported his cross-exceptions, answered Respon-dent's brief, and supported the Administrative LawJudge's findings.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order, exceptthat the remedy is modified so that interest is to becomputed in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977).3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Potter's DrugEnterprises, Inc., d/b/a Potter's Chalet Drug andPotter's Westpark Drug, Yakima, Washington, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.I Respondent has moved that we strike the materials submitted by theGeneral Counsel as being untimely filed. We find this motion to be withoutmerit and it is hereby denied.2 The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We havecarefully examined the record and find no basis for reversing his findings.3 See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (196%2).DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: This casewas heard before me in Yakirma, Washington, on March17, 18, and 21, 1977. The charge was filed August 27, 1976,by Retail Store Employees Local Union No. 631, RetailClerks International Association, AFL-CIO (Union). Thecomplaint, which issued October 18, was amended duringthe hearing, and alleges that Potter Drug Enterprises, Inc.,d/b/a Potter's Chalet Drug and Potter's Westpark Drug(herein called Respondent) has violated Section 8(a)( 1), (3),and (5) of the National Labor Relations Act, as amended.The parties were permitted at the hearing to introducerelevant evidence, examine and cross-examine witnesses,and argue orally. Posttrial briefs were filed for the GeneralCounsel and for Respondent.1. JURISDICTIONRespondent is a Washington corporation engaged in theoperation of two drugstores in Yakima. Another Washing-ton corporation, Potter Drug, Inc., an entity apart fromRespondent in name only operates drugstores in Ephrata,Moses Lake, Othello, and Quincy, Washington. The twocorporations realize annual revenues exceeding $500,000,and annually purchase goods of a value exceeding $50,000from suppliers in Washington who obtain them directlyfrom outside the State.The complaint alleges, the answer admits, and it is foundthat Respondent is an employer engaged in and affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.11. THE LABOR ORGANIZATIONThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III. ISSUESThe complaint alleges that, upon taking over theoperation of the two Yakima stores in August 1976,Respondent refused to hire seven named employees l of theformer owner-operator to escape the seller's bargainingobligation, thereby violating Section 8(a)3) and (1).The complaint also alleges that Respondent refused torecognize the Union as the representative of its employeesin the two Yakima stores in circumstances violatingSection 8(aX5) and (1); and coincidentally established newconditions of employment for those employees withoutgiving the Union a chance to bargain, further violating thatsection.The complaint alleges, finally, that William Wallace, tobecome general manager of the two Yakima stares, madeThomas Fischer, Janet Harrison. Betty Huck, Beata Johnson, LoisMarcy, Jewell Miller, and Phyllis Wade.233 NLRB No. I15 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvarious comments to employees in late July 1976 thatviolated Section 8(a)(1).The answer denies any wrongdoing.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsOn August 2, 1976, Respondent became the owner-operator of two Yakima drugstores formerly owned andoperated by Tufts' Drug Company. The stores had beenknown as Tufts' Chalet Drug and Tufts' Westpark Drug.Respondent renamed them Potter's Chalet Drug andPotter's Westpark Drug, and installed William Wallace,formerly manager of the sister corporation's Ephrata store,as the general manager of both. Respondent remodeledand rearranged the two stores to some extent, but did notalter their basic character as purveyors of the manifolditems associated with the contemporary drugstore -drugs,sundries, foodstuffs, cosmetics, books and magazines, toysand games, greeting cards, tobacco, etc. The two stores areabout a mile apart.The changeover derived from an earnest-money agree-ment entered into July 20. The agreement specified thatTufts' last day of operation would be Friday, July 30; thatthe premises were to be inventoried over the weekend; andthat Respondent would take over Monday, August 2.Other features of the agreement were that Respondentwould acquire Tufts' leaseholds in the buildings housingthe two stores; 2 all equipment, fixtures, and transferablelicenses used in the operation of the stores; all inventoryand accounts payable as of close of business July 30; and aTufts indebtedness to the Small Business Administration of$135,000. Expressly excluded from the transfer were Tufts'accounts receivable and cash on hand as of July 30.Respondent was not to acquire any shares of Tufts' stock.The earnest-money agreement also contained this clause:Purchaser assumes no obligation between Seller andSeller's employees at said two businesses, nor betweenSeller and any union which represents Seller's employ-ees at said two businesses ....For some 10 years preceding Respondent's takeover, theUnion had been the collective-bargaining representative ofTufts' sales and delivery employees in a single, two-storeunit. The latest contract between the Union and Tufts'went into effect on February 1, 1975, and was to run untilFebruary 1, 1977.3 The unit consisted of 12 employees justbefore the changeover -7 at Tufts' Chalet, 5 at Tufts'Westpark. All belonged to the Union. Of the 12 employees,8 were full-time, or nearly full-time.Respondent retained only 5 of the 12: 4 of the 7 at theChalet remained there, while another Tufts' Chalet em-ployee, Debra Brackett, was shifted to the Westpark store.The two Chalet employees not retained were allegeddiscriminatees Thomas Fischer and Betty Huck. Respon-dent rounded out its Chalet complement by hiring four2 Respondent nevertheless negotiated new leases with the landlords.3 The contract described the unit as "all employees coming under thejurisdiction of' the Union. The Union's chief executive officer, PaulRickman, testified credibly and without refutation that this embraced "theretail sales force employed on the floor of the stores, in addition to deliverypart-time employees not previously with Tufts' and bykeeping Bob Scott, the store manager under Tufts', in alesser capacity. None of the five unit employees at Tufts'Westpark -alleged discriminatees Janet Harrison, BeataJohnson, Lois Marey, Jewell Miller, and Phyllis Wade -survived the changeover. Respondent replaced them withthree full-time and three part-time employees, of whomonly Brackett had been with Tufts'.Concerning Respondent's heavy use of part-time help, itspresident, Jack Potter, testified:We use part-time help to supplement the hours becausewe do not have the volume to carry all full-timeemployees. We try to use high school girls as part-timehelp to help the kids out and get them started inlife. ... They're usually good help. They work whenyou want them to work, and it gives them a start in life.That's my philosophy of it.Preliminary hiring plans regarding the Tufts' employeeswere worked out by Potter and Wallace in concert,purportedly deriving mainly from their assessment of theemployees while anonymously visiting the stores a monthor so before the changeover. Quoting Potter's testimony:There were some employees that I felt we should keepbecause they were friendly and were doing work whenthere was not customers in the store. There was othersthat I did not want to keep because they were notfriendly and were not working when the customerswere not in the store.Wallace testified similarly, asserting that, "because ofour observation and because of people who we knew hadtold us of their treatment of customers -this type ofthing," he and Potter "had discussed and decided that themajority of the people would not be retained at Westpark,"but that all the Chalet employees "were pretty good."Wallace continued, with reference to the Westpark em-ployees:We had previously observed their work habits, hadrecommendations from salesmen who had called uponthe stores, customers of the stores, and, in Mr. Potter'swords, "they were a bunch of'sourpusses.' "Wallace expanded that the Westpark employees had "verypoor work habits; poor customer relations; and, in general,the cleanliness of the store was very poor."Pointedly sidestepped by Potter and Wallace in theirevaluation of the Tufts' employees were the opinions ofTufts' management. Acting on the advice of Wesley M.Wilson, a Yakima attorney specializing in labor relationsand Respondent's counsel in this proceeding, Potterdeclined the offer of his Tufts' counterpart, Roy Tufts, to"go over the employees" and give "personal thoughts oneach one." Even so, Roy Tufts testified that he "mightservice employees," and excluded, among others, office clerical employees.It is concluded that the retail sales and delivery employees at Tufts' ChaletDrug and Tufts' Westpark Drug, excluding office clerical employees,professional employees, guards, and supervisors as defined in the Act,constituted an appropriate unit for purposes of the Act.16 POTTER'S CHALET DRUGpossibly" have told Potter or Wallace that alleged discrimi-natee Miller had been one of his best employees;4andDavid Tufts, Roy's son and the manager of Tufts'Westpark, told Wallace that the Westpark employees"were all reliable." Roy Tufts in addition asked Potter that"special dispensation" be given Bob Scott.Discussions between Potter and Roy Tufts leading to theultimate transaction began in April 1976. Tufts informedPotter at the outset that Tufts' employees were under unioncontract. In their subsequent discussions, however, thatcircumstance was "purposely avoided," according toPotter; or, as Tufts put it: "By mutual agreement, weagreed not to discuss it." Although the record fails toexplain the subject's being off limits, it plainly was notbecause of Potter's indifference to the situation. He toldWallace in the early stages of discussions that the twostores "were union," confiding that he "didn't want to havea union representing the employees" should Respondentacquire them.5The sister corporation's four stores arenonunion.Potter and Wallace first conferred with the aforemen-tioned Wesley M. Wilson in early July, and met with himtwice later in the month. Potter's regular attorney hadrecommended that they see Wilson in view of the Union'sincumbency at Tufts'. Potter and Wallace both were vagueand evasive concerning their meetings with Wilson.6Thus,despite the reason for their seeking him out, Wallace"stonewalled" that Wilson "never touched. ..not to myknowledge" on the possibility of a bargaining obligation tothe Union, and even went so far as to say that he could notrecall that "the subject of the Union" was discussed withWilson.Potter was somewhat more forthright, conceding that,because Tufts' "had been union," he "wanted to know[from Wilson) whether I could hire employees and who Icould hire and who I couldn't hire ...." Potter furtherconceded that Wilson "might have" explained -"I cannotsay to a fact" -that Respondent could inherit abargaining obligation to the Union, "depending on whoyou hire or how many people you hire." Astonishingly,however, Potter testified that this was of no moment to him"because I had already picked the people that I was goingto hire."It was during one or the other of the Wilson meetingsthat Potter and Wallace were advised against seeking theopinions of Tufts' management about the employees.7Wilson also went over a list of "do's and dont's" regardinglabor relations matters, and made suggestions concerning ajob application form and an interview outline to be used inthe hiring process.8As earlier stated, an earnest-money agreement wasentered into July 20. Starting July 24, Respondent ran ahelp-wanted advertisement in the Yakima Herald-Repub-4 Tufts testified that he always considered Miller "a very goodemployee."s Wallace's testimony that Potter so stated was rendered with greatestreluctance. He testified just before that he and Potter had newr discussed"the subject of the Union, or questions concerning or related to the fact thata union was a representative of the employees at Tufts'."6 At no time, however, was the attorney-client privilege invoked.7 Respondent tendered no explanation for this advice.s Wilson advised, among other things, that this question be deleted fromthe interview outline: "Are you a union member?"lic; and, on July 26, it provided job application forms forthe Tufts' employees at the two stores. Six of the sevendiscriminatees, Fischer being the exception, filled out andreturned the forms.All interviewing of applicants was done by Wallace,beginning July 27. Of 16 interviewed, only 2 -allegeddiscriminatees Betty Huck and Jewell Miller -were nothired. Wallace did not bother to interview the other fouralleged discriminatees who submitted applications. They,along with Miller, had comprised Tufts' Westpark staff,and assertedly had been ruled out beforehand as "sour-pusses," etc., as mentioned above. Nor did he interviewFischer, purportedly because, there being no applicationfrom Fischer, Wallace "knew nothing of" him.Potter and Wallace decided in advance of the interviewsthat it would be "only fair" to tell the Tufts' employeesbeing considered "that if they accepted employment ...they would be working for a nonunion company." Askedwhy he felt that this would be "advisable or fair," Potterbegged the question, testifying: "To be fair and honest withthe employees." Wallace in this instance was the morecandid, explaining that the Tufts employees "may have apreference whether they would prefer to work in our storesknowing" this.9Wallace interviewed Huck on July 27, at 9:30 p.m. Hebegan by saying he had dined with Huck's brother thenight before,10then stated: "We're not union and I hopethat won't cause any problems." Huck responded byasking about wages and medical coverage. Wallace saidthat wages would remain as with Tufts' and that Respon-dent carried medical insurance for its employees. Huckasked to see a copy of the medical plan. Wallace excusedhimself to look for one, returning shortly to report nosuccess. Huck asked, in that case, that he bring a copy toher at the store, and he said, "Okay."Wallace then stated that, although "the girls" at Tufts'Westpark would not be retained "because they weren'tworth their salt," Respondent "needled] you." Huckunderstood the "you" in this instance to be a reference tothe Tufts' Chalet employees generally, not to her specifical-ly. Wallace testified, on the other hand, that he made anexplicit job offer to Huck, either then or later in theinterview. Wallace told Huck that Eleanor Oberlander, aTufts' Chalet employee interviewed just before, wanted tohandle the greeting cards department, and that DonnaMay, a Tufts' Chalet employee yet to be interviewed, wasto be assigned cosmetics. He asked if Huck would beinterested in small appliances. She answered that she wouldlike to "think about it," adding that she did not know muchabout appliances but would be "willing to learn."Huck reiterated her wish to examine a copy of Respon-dent's medical plan, coincidently stating: "I thought ourunion contract was binding." Wallace said it was not,s Potter and Wallace would have it that they decided to and did discloseonly that Potter's Columbia Basin stores -i.e., the sister corporation's fourstores -were nonunion; and that the disclosure was made to all applicants.not just Tufts' employees. The weight of evidence and plausibility leavesscant doubt, however, that the revelation was restricted to Tufts' employeesand that its burden -whatever the precise verbal formulation -was thatthe Yakima stores were to be nonunion.o1 Huck's brother is a sales manager for McKesson & Robbins, awholesaler in pharmaceuticals and related items.17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprompting Huck to ask: "Well, how are you going to getout from under it?" Wallace replied: "By numbers." Theinterview ended at or about that point."The next day, July 28, was Huck's day off. On July 29, atthe Chalet in the evening, she asked Wallace if he hadobtained a copy of the medical plan. He said he had not,and she asked again if he would get one for her. He repliedthat he would "speak to Mr. Potter about that."On July 30, after lunch, Huck learned from Tufts' Chaletmanager, Bob Scott, that she was not scheduled to workthe next -Respondent's first -week. She asked Wallaceabout it later in the afternoon. He answered: "Well, youjust didn't seem to be very receptive to what I had to offer."Huck protested that she would not have pursued the matterof the medical plan had she not been interested. Wallacecountered: "Well, I was in a hurry to make a decision, andI felt that Eleanor Oberlander and Donna May, with theirdepartmental responsibility, would be more use to me thanyou would be." Huck asked if that was the only reason forher not being hired. Wallace said it was.As indicated earlier, Wallace interviewed Eleanor Ober-lander, a Tufts' Chalet employee, immediately beforeinterviewing Huck. After Wallace had disclosed his plan toinstall Oberlander in greeting cards and Donna May incosmetics, Oberlander inquired of his intentions concern-ing Huck and Molly Curtis, also a Tufts' Chalet employee.Wallace replied that he had Huck in mind for smallappliances and foresaw Curtis as "the part-time girl" sinceshe was receiving social security payments and did notwish to work full-time, Wallace then stated: "I hope thatMolly is not hung up on the Union like Betty [Huck] is."12Similarly, while interviewing Curtis on July 29, afterannouncing that the Yakima stores would be nonunion,Wallace said he "hoped" that this would not be a "hang-up" with Curtis "like it was with Betty Huck." 13Wallace testified that Huck was not hired because shefailed to communicate a job acceptance to him in timelyfashion, emphasizing that he had only a few days to get thestores staffed and ready for business. He conceded, basedon Huck's interview, that he felt she "was probablystronger union than the rest of the employees interviewed,"but insisted that this had nothing to do with her not beinghired.Jewell Miller was interviewed by Wallace on July 28, inthe morning. As the only Tufts' Westpark employee to bei" Huck's version of the interview is adopted. Wallace's denial that hemade reference to numbers as a means of avoiding the Union is discredited.Although having a stake in the outcome, Huck was a forthnght andeminently believable witness. Wallace. by contrast and as elsewhereindicated, was lamentably self-serving and evasive under oath -so much sothat it would be difficult to credit him in any instance of testimonial conflicton a significant point. Moreover, as is later developed. Jewell Miller crediblytestified that Wallace made a like remark to her. Wallace also is discreditedthat he furnished Huck, and all other interviewees, with a written summaryof Respondent's medical plan. Not only Huck, but others interviewed,denied that this happened. Wallace is discredited, finally, that Huck said shedid not care whether she was hired or not "because she had her 10 years infor her union retirement," Huck having credibly denied so stating.12 Oberlander's version of the interview is adopted. She also crediblytestified that Wallace said to her, "You do realize that we are a nonunionstore," after which he asked: "Do you have any objections?" Wallace'sdenial that he mentioned Huck's being "hung up on the Union" isdiscredited. Oberlander came across as a conscientious and capable witness.while Wallace, as noted before, was markedly to the contrary. Respondent'sargument that Wallace could not have made the comment because he hadinterviewed, she evidently was spared the "sourpuss"appellation given generally to the Westpark people.14Wallace began by asking if Miller was interested inworking for Respondent. She answered that she "definite-ly" was; that she was self-supporting. Wallace said: "Yourealize we are not union." Miller replied: "Our union hasbeen good to us," to which Wallace stated:Well, you understand the position we're in, we can onlyhire 49 percent of the help back, because we don't wantthe Union to have a majority.Miller commented that she was just short of qualifying fora 10-year pension with the Union, and that she did notwant to jeopardize that. She quickly added, however, thatshe had another 2 years in which to gain the additionaltime in a union store, so that was of no great concern.To Wallace's asking what Miller considered her virtuesto be, she said she was "honest, fair, and hardworking";and, when Wallace asked what departments she would beinterested in, she mentioned cosmetics and small appli-ances, excluding greeting cards because that was BeataJohnson's department at Tufts' Westpark. This promptedWallace to say that the Westpark clerks were "veryunfriendly." Miller asked where he got that impression,and he replied: "It's our general observation." Theinterview ended with Wallace saying he would contactMiller the next day and with her giving him her hometelephone number.'sMiller was home sick the next day, July 29. Wallace didnot call. On July 30, at or about 5:30 p.m., still havingheard nothing from Wallace, she telephoned him at theChalet asking if she had a job. He said: "No, we don't needyou at this time." Miller said she needed the work, butWallace persisted: "Well, we just can't use you at thistime."Wallace testified that, as with Huck, Miller was not hiredbecause she did not communicate a timely acceptance.Thomas Fischer, a high school student, had been one oftwo part-time delivery boys employed by Tufts'. KyleBraden was the other. Both were nominally assigned toTufts' Chalet, but worked out of the Westpark store as well.Because of the in-and-out nature of his work, Fischer neverlearned that application forms were available. Severaltimes during Tufts' last week, however, and particularly onyet to interview Huck, and thus had no means of forming such animpression, ignores that Wallace dined with Huck's brother the night beforeand the myriad other indirect ways he might have formed that opinion ofher.13 Curtis is credited that Wallace so spoke. Wallace also stated to Curtis,much as he had to Huck, that Respondent was not going to hire "any of thegirls at Westpark because they weren't worth their salt."14 It will be remembered that Roy Tufts considered Miller to be "a verygood employee," and "might possibly" have so informed Potter or Wallace.In addition, Wallace testified: "[W le felt that there may be one person thatwe may retain, if any, at Westpark." This presumably was a reference toMiller, although the record does not say.1i Miller's version of the interview is adopted. Wallace's denial that hemade the remark about hiring only 49 percent of the Tufts' employees isdiscredited for the reasons previously given and for the further reason thatMiller projected conviction while testifying. Wallace is also discredited, inthe face of Miller's denials, that he expressly offered her a job, that he toldher that a job could not be held open for her because of time strictures, andthat he instructed her to call him later in the week rather than saying hewould contact her.18 POTTER'S CHALET DRUGJuly 30, he asked Bob Scott if he would be retained byRespondent. Scott's answer, invariably, was to the effectthat he had "no idea." On August 2, seeing that his namewas not on the work schedule, Fischer "assumed" that hewas not needed and made no further inquiry about hisstatus.Respondent has had only one delivery boy since takingover, that being Braden initially.'6Braden was required towork virtually full time the first week or so, reverting to hisusual part-time hours when Respondent implemented itsplan to discontinue certain deliveries to the Yakimahospitals.In June 1976, the Union brought a wage grievanceagainst Tufts' on Fischer's behalf, which was still unre-solved when Respondent took over. Potter and Wallacecredibly denied any knowledge of that matter; and, asmentioned previously, Wallace testified that he "knewnothing of Fischer," period.By letter dated August 24, 1976, to Wallace from PaulRickman, the Union's chief executive officer, the Uniondemanded "immediate recognition and compliance withthe current Agreement .. ." and requested that a represen-tative of Respondent meet with Rickman on August 26 "todiscuss the existing Agreement and labor relations prob-lems relating to same." Attorney Wilson sent a respondingletter, dated August 25, stating in part:Since Potter Drugs is not a successor to the seller, andapparently a majority of the employees of Potter Drugsdo not desire to be represented by any union, we do notsee any need to meet with the union. Of course, anycollective bargaining agreement which the seller mayhave had with a union does not apply to Potter Drugs.Except for maintaining the wage levels of at least some ofTufts' employees that it did hire, Respondent made nopoint of adhering to the terms and conditions of employ-ment extant between Tufts' and the Union; and at no timecontributed for the employees to the Union's health andwelfare and pension plans as had Tufts'.B. AnalysisThe refusal to hire: It is concluded that six of the sevenalleged discriminatees -Fischer being the exception -were denied employment at least in part to enableRespondent to disinherit Tufts' bargaining relationshipwith the Union, and that Respondent consequentlyviolated Section 8(aX3) and (1) as to all but Fischer.This conclusion rests on a number of mutually consistentconsiderations:(a) Potter's disclosure to Wallace, early in the discussionswith Roy Tufts, that he "didn't want to have a unionrepresenting the employees" should Respondent acquirethe two stores; and their later decision to tell the Tufts'interviewees that the stores would be nonunion. An earlyand ongoing predisposition to avoid the Union was thusshown.(b) The pointed exclusion of the union situation from theprechangeover discussions between Potter and Roy Tufts.Although this presumably was intended to create anillusion of Potter's indifference to the situation, its verypointedness worked to the contrary.(c) Respondent's studied, counsel-advised avoidance ofthe opinions of Tufts' management about the Tufts'employees, while assertedly relying on the opinions ofsalesmen and customers and going to the pains of personalobservation. In the context of Respondent's other conductand Potter's stated desire to elude the Union, thiscalculated disregard of the most obvious source ofinformation about the employees suggests that Respondentwas not so much interested in enlightenment as inadvancing a strategy of unlawful elimination.(d) Respondent's blanket condemnation of the Westparkemployees as "a bunch of sourpusses," without citation tospecific incident or employee and without according anybut Miller so much as an interview. In overall context, thisindicates an indiscriminate "smear" in further advance-ment of a strategy of unlawful elimination.(e) Wallace's revelation to Jewell Miller that Respondentcould "only hire 49 percent of the help back, because wedon't want the Union to have a majority," and his remarkto Betty Huck that Respondent would avoid Tufts' unionobligation "by numbers." So saying, Wallace revealed forthe first time how Respondent proposed to carry out itsantiunion design.(f) Respondent's in fact hiring just less than a majority ofTufts' employees -5 out of 12; or, accepting Wallace'sassertion that Respondent knew nothing about Fischer, 5out of 11. The plan disclosed in Wallace's remarks justcited thus was followed to the letter.(g) Potter's and Wallace's frequently evasive, self-serving,and mutually self-contradicting testimony. This betrayedtheir awareness that Respondent's interests would not beserved by the truth.Some additional observations are necessary concerningHuck, Miller, and Fischer. Respondent's defense thatHuck would have been hired had she but communicated atimely job acceptance is rejected. Not only was the delayinduced by Wallace's failure to deliver a promised copy ofthe medical plan, but he admittedly thought Huck to bestrongly prounion. Moreover, he was troubled by her union"hang-ups," as witness his remarks to both EleanorOberlander and Molly Curtis. It is altogether inferable thatthis anxiety about Huck's union sympathies, in combina-tion with Respondent's determination generally to eludethe Union, was a prominent factor in Wallace's foot-dragging over the medical plan.Respondent's claim that Miller, too, would have beenhired if only she had made a timely acceptance is likewiserejected. It presupposes that she received an unequivocaloffer. The credited evidence establishes, however, that herinterview ended with Wallace saying he would contact herlater -which he failed to do. Wallace induced delay heremuch as he did in the Huck situation; and rememberingMiller's interview comment that "our union has been goodto us," it is no less inferable here than there that perceivedunion sympathies were a contributing factor.'6 Braden, unlike Fischer, did submit an application.19 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis is not to say that Respondent violated the Actconcerning Huck and Miller only because Wallace'smotivation in nurturing the delays was unlawful. Thedelays, whatever their motivation, were no more a reasonfor the nonhire of these two than being "sourpusses" was areason for the nonhire of the four Westpark employeesdenied interviews. The real reason was Respondent'simposition upon itself of the carryover quota to escapeTufts' bargaining obligation. Six of the Tufts' employeeswere foredoomed. Which six is irrelevant; the underlyingantiunion purpose tainted the winnowing process, regard-less. As the Supreme Court observed in Howard JohnsonCo., Inc. v. Detroit Local Joint Executive Board Hotel &Restaurant Employees & Bartenders International Union,AFL-CIO, 417 U.S. 249, 262, fn. 8 (1974):Of course, it is an unfair labor practice for an employerto discriminate in hiring or retention of employees onthe basis of union membership or activity .... Thus, anew owner could not refuse to hire the employees of hispredecessor solely because they were union members orto avoid having to recognize the union. [Emphasis added.]See also N.L.R.B. v. Burns International Security Services,Inc., et al., 406 U.S. 272, 279-280 (1972); HoustonDistribution Services, Inc., 227 NLRB 960 (1977); MacombBlock and Supply, Inc., 223 NLRB 1285 (1976).Regarding Fischer, it is concluded that a violation hasnot been shown. He failed to submit an application,lending credence to Wallace's story that he knew nothingabout Fischer; and Respondent quickly eliminated theneed for a second delivery boy in any event. See HoustonDistribution Services, Inc., supra, fn. 2.The refusal to recognize: The Tufts' unit consisted of 12employees. Five of them were retained by Respondent,while it increased the complement to an arguable 14.17 Asjust concluded, Respondent improperly failed to retain sixothers from the Tufts' unit. All of the Tufts' employeesbelonged to the Union. It thus is apparent that, but forRespondent's misconduct, the Union's majority wouldhave survived Respondent's takeover of the two stores.That, together with Respondent's continued operation ofthe stores at the same locations and in substantially thesame manner as before, compels the result that it is a legalsuccessor of Tufts' with respect to Tufts' bargainingobligation to the Union. Quoting from N.LR.B. v. BurnsInternational Security Services, supra at 406 U.S. 279-280:It goes without saying, of course, that Burns was notentitled to upset what it should have accepted as anestablished union majority by ...committing theunfair labor practice of which it was found guilty by theBoard.Respondent therefore violated Section 8(aX5) and (1) bydisavowing Tufts' obligation to the Union.18Respondent also violated that section by unilaterallydeparting from certain terms and conditions of employ-1T The parties are in disagreement as to the unit status of 3 of the 14 -Wallace's wife and son and Bob Scott. For purposes of this decision, it isassumed without deciding that they were in the unit.18 The changes made by Respondent in the operation of the two storesment in effect between Tufts and the Union, coincidentwith its takeover. Again extracting from the SupremeCourt's Burns decision (at 294-295):Although a successor employer is ordinarily free toset initial terms on which it will hire the employees of apredecessor, there will be instances in which it is perfectlyclear that the new employer plans to retain all of theemployees in the unit and in which it will be appropriateto have him initially consult with the employees'bargaining representative before he fixes terms. [Em-phasis supplied.]The emphasized portion of this passage is not descriptive ofthe present situation only because of Respondent's predis-position to hire less than a majority of the Tufts' employeesfor an unlawful reason. Consequently, to "prevent Respon-dent from reaping financial gain from its unlawfulconduct,"9 the principle must obtain. Respondent'ssuccessorship status was never sufficiently inchoate inpoint of law to entitle it to set initial terms of employment.It follows that Respondent is under a present obligation tobargain with the Union, on request, concerning any termsand conditions of employment over which it would havebeen required to bargain had the Union's lawful statusbeen acknowledged on August 2, 1976 -the dateRespondent assumed operation of the two stores. BachrodtChevrolet Co., 205 NLRB 784 (1973). See also DonnProducts, Inc. & American Metals Corporation, 229 NLRB116, 117 (1977).The Wallace remarks: It is concluded that Wallaceviolated Section 8(a)(l) substantially as alleged by:(a) Telling prospective employees that the Yakima storeswould be nonunion.(b) Asking prospective employees if they had anyobjections to the stores' being nonunion, or if it wouldpresent any problems, or words to that effect.(c) Telling Miller that Respondent could "only hire 49percent of the help back, because we don't want the Unionto have a majority"; and telling Huck that Respondentwould avoid Tufts' union obligation "by numbers."CONCLUSIONS OF LAWI. By telling prospective employees that its Yakimastores would be nonunion and asking them if they had anyobjections or if that would present any problems, and bytelling prospective employees that it would hire less thanone-half of the former employer's employees "because wedon't want the Union to have a majority," as found herein,Respondent in each instance violated Section 8(a)(1) of theAct.2. By failing to hire Janet Harrison, Betty Huck, BeataJohnson, Lois Marey, Jewell Miller, and Phyllis Wade, asfound herein, Respondent in each instance violated Section8(a)(3) and (1) of the Act.3. By disavowing its bargaining obligation to theUnion, and by departing from preexisting terms andwere not sufficient to preclude successorship. First Food Ventures, Inc., 229NLRB 1228, 1229-30(1977).19 Ellis Tacke Company, 229 NLRB 1296 (1977).20 POTTER'S CHALET DRUGconditions of employment, as found herein, Respondentviolated Section 8(a)(5) and (I) of the Act.4. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.5. Respondent's failure to hire Thomas Fischer did notviolate the Act as alleged.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(b) of theAct, I hereby issue this recommended:ORDER2oThe Respondent, Potter Drug Enterprises, Inc., d/b/aPotter's Chalet Drug and Potter's Westpark Drug, Yakima,Washington, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Telling employees or prospective employees that itsYakima stores will be nonunion, and asking them if theyhave any objections to that or if that will present anyproblems; and telling them that it will hire less than amajority of the former employer's employees "because wedon't want the Union to have a majority."(b) Refusing to hire, or otherwise discriminating against,employees to avoid bargaining with a union.(c) Refusing to recognize Retail Store Employees LocalUnion No. 631, Retail Clerks International Association,AFL-CIO, as the exclusive collective-bargaining represen-tative of its employees in this appropriate unit:All retail sales and delivery employees at Potter'sChalet Drug and Potter's Westpark Drug, excludingoffice clerical employees, professional employees,guards, and supervisors as defined in the Act.(d) Making changes in the working conditions of theemployees in the above unit without notice to andconsultation with said union.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights under Section 7of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Upon request, bargain with the above union as theexclusive representative of all the employees in the aboveunit concerning their terms and conditions of employment;and, if an understanding is reached, embody it in a signedcontract if asked to do so.(b) Upon request of the above union, cancel anydepartures from working conditions that existed immedi-ately before its takeover of Tufts' Yakima stores, makingthe employees whole for any losses of pay or benefitssuffered as a result of such departures.(c) Offer immediate and full employment to JanetHarrison, Betty Huck, Beata Johnson, Lois Marey, JewellMiller, and Phyllis Wade, without prejudice to theirseniority and other rights and privileges, discharging ifnecessary employees hired from sources other than Tufts'Chalet Drug and Tufts' Westpark Drug to make room forthem; and make them whole for any loss of earnings andbenefits they may have' suffered by reason of the unlawfulfailure to hire them.21(d) Post at its stores in Yakima, Washington, the noticewhich is attached and marked "Appendix." 22Copies of thenotice, on forms provided by the Regional Director forRegion 19, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that that portion of thecomplaint concerning Thomas Fischer is dismissed.20 All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided by Sec.102.46 of the Rules and Regulations of the National Labor Relations Board.the findings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.21 Backpay to be computed in accordance with F. W. WoolworthCompany, 90 NLRB 289 (1950), and Isis Plumbing & Heating Co., 138NLRB 716 (1962). The "make-whole" portion of this paragraph is to beapplied consistently with par. 2(b), immediately preceding.22 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the Unted States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe hearing held in Yakima, Washington, on March 17, 18,and 21, 1977, in which we participated and had a chance togive evidence, resulted in a decision that we had committedcertain unfair labor practices in violation of Section 8(aX I),(3), and (5) of the National Labor Relations Act, and thisnotice is posted pursuant to that decision.The National Labor Relations Act, as amended, gives allemployees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activity exceptto the extent that the employees' bargainingrepresentative and employer have a collective-bargaining agreement which imposes a lawfulrequirement that employees become union mem-bers.WE WILL NOT tell employees or prospective employ-ees that our Yakima stores will be nonunion, nor willwe ask them if they have any objections to that or if21 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat will present any problems; and WE WILL NOT tellthem that we will hire less than a majority of the formeremployer's employees "because we don't want theUnion to have a majority."WE WILL NOT refuse to hire, or otherwise discrimi-nate against, employees to avoid bargaining with aunion.WE WILL NOT refuse to recognize Retail StoreEmployees Local Union No. 631, Retail Clerks Inter-national Association, AFL-CIO, as the exclusivecollective-bargaining representative of our employeesin this appropriate unit:All retail sales and delivery employees at Potter'sChalet Drug and Potter's Westpark Drug, exclud-ing office clerical employees, professional em-ployees, guards, and supervisors as defined in theAct.WE WILL NOT make changes in the working condi-tions of the employees in the above unit without noticeto and consultation with said union.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in their exercise of rightsunder Section 7 of the Act.WE wuLL, upon request, bargain with the aboveunion as the exclusive representative of all the employ-ees in the above unit concerning their terms andconditions of employment; and, if an understanding isreached, embody it in a signed contract if asked to doso.WE WILL, upon request of the above union, cancelany departures from working conditions that existedimmediately before our takeover of Tufts' Yakimastores, making the employees whole for any losses ofpay or benefits suffered as a result of such departures.We WILL offer immediate and full employment toJanet Harrison, Betty Huck, Beata Johnson, LoisMarey, Jewell Miller, and Phyllis Wade, withoutprejudice to their seniority and other rights andprivileges, discharging if necessary employees hiredfrom sources other than Tufts' Chalet Drug and Tufts'Westpark Drug to make room for them; and WE WILLmake them whole for any loss of earnings and benefitsthey may have suffered by reason of our unlawfulfailure to hire them.POTrER DRUG ENTERPRISES,INC., D/B/A POTrER'SCHALET DRUG ANDPOTTER'S WESTPARK DRUG22